     Case 5:20-cv-04049-JWB-GEB Document 13 Filed 10/08/20 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF KANSAS


MS BANK S.A. BANCO DE CAMBIO,

                  Plaintiff,
v.                                            Case No. 5:20-CV-04049

CBW BANK,

                  Defendant.


       STIPULATION OF DISMISSAL WITHOUT PREJUDICE

      Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), both MS Bank S.A. Banco de

Cambio, and CBW Bank, stipulate to the immediate dismissal of all claims in

this case, without prejudice, and with both sides to pay their own costs,

including attorney’s fees.

      /s/ Christopher M. McHugh           /s/ Michael J. Abrams
      cmchugh@josephhollander.com         michael.abrams@lathropgpm.com
      926 Cherry St., Suite 200           2345 Grand Blvd., Suite 2200
      Kansas City, Missouri 64106         Kansas City, Missouri 64108
      T: (816) 297-0799                   T: (816) 292-2000
      F: (816) 787-1379                   F: (816) 292-2001

      Attorney for the Defendant          /s/ Andrew Ittleman (pro hac vice)
                                          aittleman@fidjlaw.com
                                          One Southeast Third Ave., Suite 1800
                                          Miami, Florida 33131
                                          T: (305) 350-5690
                                          F: (305) 371-8989

                                          Attorneys for the Plaintiff
